     Case 5:18-cv-02370-JVS-JPR Document 25 Filed 04/12/19 Page 1 of 5 Page ID #:105



 
 
 
 
 
 
                            UNITED STATES DISTRICT COURT
 
                           CENTRAL DISTRICT OF CALIFORNIA
 
      HENRY McGUIRE,                   )   Case No. EDCV 18-2370-JVS (JPR)
                                        )
                        Plaintiff,    )
                                        )   ORDER DISMISSING ACTION FOR
                   v.                 )   FAILURE TO PAY FILING FEE,
                                        )   FAILURE TO RESPOND TO COURT
     UNITED STATES OF AMERICA,        )   ORDERS, AND FAILURE TO PROSECUTE
                                        )
                        Defendant.    )
                                        )

         Plaintiff, a federal prisoner housed at FCI Victorville,
 filed this civil-rights action on October 25, 2018, in the
 Western District of Tennessee without paying the filing fee or
 submitting a request to proceed in forma pauperis. On November
 5, 2018, the case was transferred to this district, and on
 November 15 the Court ordered the Complaint served. On November
 20, 2018, the Court ordered Plaintiff to submit an IFP
 application and the necessary accompanying documents within 30
 days and warned him that if he failed to do so his lawsuit would
 be dismissed. The deadline for filing an IFP application came
 and went with no response from Plaintiff.
      On January 16, 2019, Defendant moved to stay the case, and
 the Court ordered a response from Plaintiff within 14 days. None
 came.      The Court’s order requiring a response noted that if

                                             1
     Case 5:18-cv-02370-JVS-JPR Document 25 Filed 04/12/19 Page 2 of 5 Page ID #:106



  Plaintiff did not submit an IFP application (or pay the filing
  fee) by the time his response was due, his lawsuit would once
  again be subject to dismissal.
           After Defendant withdrew its motion to stay, it filed a
  motion for summary judgment, on February 20, 2019.              In advising
  Plaintiff of his obligations in opposing the motion, the Court
  warned him — for the third time, in bold, underlined letters —
  that “[i]f Plaintiff does not submit a fully supported IFP
  application before or with his opposition to the motion for
 summary judgment, his lawsuit will likely be dismissed.”
          Plaintiff did not timely submit opposition to the summary-
 judgment motion or an IFP application, nor has he paid the filing
 fee.      The Court’s review of the Federal Inmate Locator website
 reveals that he remains incarcerated at his address of record.
          Under the Prison Litigation Reform Act, prisoners must pay
 the full filing fee.         See 28 U.S.C. § 1915(b)(1).       Here, despite
 repeated warnings, Plaintiff has neither paid the filing fee in
 full nor submitted an IFP application so that he can pay it in
 installments       A court may dismiss a prisoner’s civil-rights
 action for failure to pay the initial partial filing fee (or
 indeed any portion of the full fee).           See Olivares v. Marshall,
 59 F.3d 109, 112 (9th Cir. 1995) (upholding dismissal of action
 for failure to pay initial partial filing fee when prisoner had
 enough money to buy “name brand toiletries” and snacks).
 Dismissal is also appropriate when a prisoner fails to respond to
 an order to show cause concerning his failure to pay the filing
 fee.      See generally Dequon v. L.A. Cnty. Sheriff Dep’t, No. CV
 11-6136-RGK (SS)., 2011 WL 6816627, at *1, *4 (C.D. Cal. Dec. 2,

                                           2
     Case 5:18-cv-02370-JVS-JPR Document 25 Filed 04/12/19 Page 3 of 5 Page ID #:107



  2011), accepted by 2011 WL 6822101 (C.D. Cal. Dec. 22, 2011).
           Plaintiff has had several opportunities to submit an IFP
  application or pay his filing fee.           Not only has he not done so,
  he has not responded to the Court at all.            Indeed, since filing
  his lawsuit nearly six months ago, he has not communicated with
  the Court in any way, ignoring several orders and failing
  completely to prosecute this lawsuit.
           Plaintiff’s failure to respond to the Court’s orders brings
  this case within the purview of Carey v. King, 856 F.2d 1439,
 1441 (9th Cir. 1988) (per curiam), which examined when it is
 appropriate to dismiss a lawsuit for failure to prosecute; see
 also Link v. Wabash R.R., 370 U.S. 626, 629–30 (1962) (“The power
 to invoke [dismissal] is necessary in order to prevent undue
 delays in the disposition of pending cases and to avoid
 congestion in the calendars of the District Courts.”).
          In deciding whether to do so, a court must consider “(1) the
 public’s interest in expeditious resolution of litigation; (2)
 the court’s need to manage its docket; (3) the risk of prejudice
 to the defendants; (4) the public policy favoring disposition of
 cases on their merits[;] and (5) the availability of less drastic
 sanctions.”       Carey, 856 F.2d at 1440 (citation omitted).
 Unreasonable delay creates a “rebuttable presumption of
 prejudice” to the defendant that can be overcome only with an
 affirmative showing of just cause by the plaintiff.              In re Eisen,
 31 F.3d 1447, 1452-53 (9th Cir. 1994).
          Here, the first, second, third, and fifth Carey factors
 militate for dismissal.         In particular, Plaintiff has offered no
 explanation for his failure to pay the fee or even submit an IFP

                                           3
     Case 5:18-cv-02370-JVS-JPR Document 25 Filed 04/12/19 Page 4 of 5 Page ID #:108



  application, and he has not bothered to respond at all to the two
  motions Defendant has filed.          Thus, he has not rebutted the
  presumption of prejudice to Defendants.            No less drastic sanction
  is available, as Plaintiff has been warned on three separate
  occasions that he had to submit an IFP application or pay the
  filing fee and he has instead simply ceased communicating with
  the Court.       Although the fourth Carey factor weighs against
  dismissal — as it does in every case — together, the other
  factors outweigh the public’s interest in disposing of the case
 on its merits.
          As one court has noted, proceeding in forma pauperis is a
 privilege, not a right, and an applicant’s “lack of candor and
 cavalier treatment” of his duty to explain his financial status
 can result in sanctions, including dismissal.             See Poslof v.
 Walton, No. 1:11-cv-01407-LJO BAM., 2012 WL 691767, at *3 (E.D.
 Cal. Mar. 2, 2012), accepted by 2012 WL 968028 (E.D. Cal. Mar.
 21, 2012).       It therefore is ORDERED that this action is dismissed
 under the Court’s inherent power to achieve the orderly and
 expeditious disposition of cases by dismissing them for failure
 to prosecute and because Plaintiff has failed to pay the filing









                                           4
     Case 5:18-cv-02370-JVS-JPR Document 25 Filed 04/12/19 Page 5 of 5 Page ID #:109



      fee or any portion of it and has ignored numerous Court orders.
           LET JUDGMENT BE ENTERED ACCORDINGLY.
 
 
  DATED: April 12, 2019                 _________________________________
                                         JAMES V. SELNA
                                        U.S. DISTRICT JUDGE
      Presented by:
 
      __________________________
       ____________
  Jean
    ean P.
        P Rosenbluth
           Rosen
      U.S. Magistrate Judge
 



















